Investor Presentation November 2007 1 Safe Harbor This presentation contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, about Aldabra 2 Acquisition Corp. (“A2”), the paper and packaging businesses of Boise Cascade, L.L.C. (“Boise Cascade”) and the combined business after completion of the transaction contemplated herein (“Boise Paper Company” or “Boise”). Forward-looking statements are statements that are not historical facts. Such forward-looking statements use words such as “may,” “expect,” “anticipate,” “contemplate,” “believe,” “estimate,” “intend,” “plan,” “project,” “continue” and other words and terms of similar meaning. Such forward-looking statements, based upon current beliefs and expectations, are subject to risks and uncertainties which could cause actual results to differ from the forward-looking statements. The following factors, among others, could cause actual results to differ from those set forth in the forward-looking statements: Uncertainties as to the timing of the transaction; The ability to obtain financing and the terms of the financing; Satisfaction of closing conditions to the transaction; Costs associated with running the business on a stand-alone basis; Paper industry trends, including factors affecting supply and demand; Changes in input availability and costs including fiber, energy, labor and other materials and costs; Competitive requirements or changes affecting the businesses in which Boise is engaged; Competing technologies, materials and products; Increased capital requirements; Capital availability, cost and terms; Reliability of Boise’s operating equipment; Credit or currency risks affecting Boise’s revenue and profitability; Delisting of the Company’s securities from the American Stock Exchange or an inability to have securities listed on the New York Stock Exchange, NASDAQ or another exchange following the consummation of the transaction; Changing legislation or regulatory environments; Changing interpretations of generally accepted accounting principles; General economic conditions; and Other relevant risks detailed in A2’s and Boise Cascade Holdings, L.L.C.’s filings with the U.S. Securities and Exchange Commission (“SEC”), including, without limitation, the preliminary proxy statement, our quarterly reports on Form 10-Q and our current reports on Form 8-K. The information set forth herein should be read in light of such risks. This information is made only as of the date hereof, and neither A2 nor Boise assumes any obligation to update the information contained in this presentation, whether as a result of new information, future events or otherwise. This presentation contains disclosures of EBITDA, Segment EBITDA, Stand-alone Adjusted EBITDA, Stand-alone Adjusted Run-Rate EBITDA, and other measures for certain periods, which may be deemed to be non-GAAP financial measures within the meaning of Regulation G promulgated by the SEC. The disclosure of our EBITDA-based measures and other measures may not be comparable to similarly titled measures reported by other companies. These EBITDA-based measures should be considered in addition to, and not as a substitute, or superior to, operating income, cash flow, revenue, net income, or other measures of financial performance prepared in accordance with generally accepted accounting principles. 2 Additional Securities Law Information Aldabra 2 Acquisition Corp. (“A2”) has filed with the SEC a preliminary proxy statement (“Preliminary Proxy”) in connection with the proposed acquisition of the paper and packaging businesses of Boise Cascade, L.L.C. (“Boise Cascade”) and intends to mail a definitive proxy statement and other relevant documents to A2’s stockholders. Stockholders of A2 and other interested persons are advised to read A2’s preliminary proxy statement, and amendments thereto, and the definitive proxy statement in connection with A2’s solicitation of proxies for the special meeting to be held to approve the acquisition because these proxy statements will contain important information about Boise, A2 and the proposed acquisition. The definitive proxy statement will be mailed to A2’s stockholders as of a record date to be established for voting on the proposed acquisition. Stockholders will also be able to obtain a copy of the definitive proxy statement once it is available, without charge, at the SEC’s Web site at http://www.sec.gov or by directing a request to: Aldabra 2 Acquisition Corp., c/o Terrapin Partners LLC, 540 Madison Avenue, 17th Floor, New York, New York 10022, telephone: 212-710-4100. A2, its current directors, executive officers and representatives, and certain individuals nominated to serve as A2 directors or executive officers following the proposed acquisition may be deemed to be participants in the solicitation of proxies from A2's stockholders in connection with such acquisition. In addition, Lazard Capital Markets LLC and Pali Capital, Inc., two of the underwriters for A2’s IPO, may assist in these efforts and may also be deemed to be participants in such solicitations of proxies. In connection with our IPO, A2 has agreed to pay the underwriters for the IPO an underwriting discount, a portion of which (in the amount of $12,420,000) will not be payable unless and until we complete a business combination. A2 will not pay the underwriters additional fees in connection with any such efforts. Information regarding A2's current directors and executive officers is available in A2's Registration Statement on Form S-1 (Registration Nos. 333-141398 and 333-143890), which was filed with the SEC on March 19, 2007, and subsequent amendments thereto, and are also contained in A2's preliminary proxy statement. Other information regarding the participants in the proxy solicitation and a description of their direct and indirect interests, by security holdings or otherwise, are set forth in the proxy statements currently and to be filed with the SEC in connection with the proposed acquisition. 3 Boise Paper Company: A Great Opportunity Now A substantial business with significant free cash flow $2.3B of sales $250M LTM Stand-alone Adjusted EBITDA and $315M LTM Stand-alone Adjusted Run-Rate EBITDA1 Deal structured to maximize tax efficiency - $150M transaction-based tax savings2 Ready to be a public company with no material “heavy-industry” liabilities $4B asset replacement value3 Buying at an inflection point Major consolidation occurring in both packaging and paper industries Boise evolving from commodity paper to packaging and specialty paper Expected benefits from $146M of recent extraordinary capital investment Favorable currency environment Attractive uses for warrant proceeds Extensive high return capital projects and acquisition opportunities Great management Unique combination of international and domestic experience Public company experience Third party validation Madison Dearborn Partners, LLC (“MDP”) and OfficeMax Incorporated (“OMX”) will indirectly own approximately 40% of Boise Paper Company (“Boise”) post transaction4 Note: (1) LTM in this presentation refers to latest twelve month period ending 9/30/07. LTM Stand-alone Adjusted Run-Rate EBITDA is not reflective of historical performance and reflects estimates of cost-savings and productivity improvements that are expected to be realized in future periods. For details on the calculations of LTM Stand-alone Adjusted EBITDA and LTM Stand-alone Adjusted Run-rate EBITDA, refer to pages 22 and 23. (2) Ten year net present value assumes a step-up in asset value due to the acquisition, a current tax rate of 39%, preliminary assumptions of purchase price and purchase price allocation that are subject to change, a discount rate of 10%, and that Boise will earn sufficient taxable income to use the resulting deductions. (3) Estimated replacement value of Boise’s existing assets with new greenfield assets of similar manufacturing capacity. (4) Assumes (i) $38M of cash contributed by Boise Cascade to Boise, and no working capital adjustments based on the paper, packaging, and newsprint businesses of Boise Cascade; (ii) none of A2’s shareholders exercise their conversion rights and that the average closing price of A2’s common stock for the 20 trading days ending three trading days prior to the consummation of the merger is $9.77 and a $12M working capital adjustment based on A2’s expected cash balance at closing. 4 Aldabra’s Winning Track Record Aldabra Acquisition Corporation (“Aldabra 1”) – A Top Performer February 2005: Aldabra 1 IPO raised $55.2M December 2006: Merged with Great Lakes Dredge & Dock Corporation (“GLDD”) Enterprise value of transaction: $410M GLDD was a MDP portfolio company MDP retained 68% of GLDD Aldabra 1 / GLDD Performance since IPO1 through 11/23/07 Note: (1) Aldabra Acquisition Corporation/ Great Lakes Dredge & Dock Corporation equivalent securities. Assumes warrants were exercised on 7/19/07, the date the warrants were called. 5 Hypothetical Trading Range Based on LTM Stand-alone Adjusted EBITDA A2 Cash per Share estimated as of 10/1/07 Trading at Average Multipleof Recent Comparable Transactions2 Trading at Public Comps Mean3 Note: (1) Share price assumption based on the following calculation:[EBITDA Multiple * $250M (Boise’s LTM Stand-alone Adjusted EBITDA) - $908M (net debt)] ÷ 86.26M (primary shares). Primary shares are based on the assumptions specified in footnote 4 on page 4. For details on the calculation of LTM Stand-alone Adjusted EBITDA, refer to pages 22 and 23. (2) See Recent Transactions table in the Appendix. (3) Universe of comparable companies consists of AbitibiBowater, Inc., Domtar, Inc., PH Glatfelter Co., International Paper Co., Neenah Paper, Inc., Packaging Corporation of America, Smurfit-Stone Container Corp., Weyerhaeuser Co. and MeadWestvaco Corp. as of 11/23/07. 6 Experienced Management Team Management team balances global insight and domestic experience Reshaped strategic direction; initiated investment in high-return projects Increased productivity and output Achieved industry-leading employee engagement Alexander Toeldte, CEO Responsible for Boise’s packaging and paper businesses since 2005 Public company CEO experience at Fletcher Challenge Building and Paper units Co-head of McKinsey’s global paper practice Rob McNutt, CFO Extensive experience in operational and corporate finance roles VP, Investor Relations and Public Policy Boise management team has an average of over 20 years of experience in the industry Person Title Years in Industry Years at Company Alexander Toeldte CEO 13 2 Robert McNutt CFO 22 22 Miles Hewitt SVP, Paper 27 25 Judith Lassa VP, Packaging 25 25 Bob Strenge VP, Packaging 31 19 Virginia Aulin VP, Corporate Affairs 14 2 Karen Gowland VP and General Counsel 23 23 Robert Tracy VP, Corporate Development 30 28 7 Boise Overview Approximately 2.9 Million Tons of Annual Production Capacity and 4,800 Employees Paper ManufacturingSt. Helens,Oregon Paper Manufacturing Wallula, WashingtonSalem, Oregon Nampa, Idaho Burley, Idaho Salt Lake City, Utah Regional ServiCenter Pico Rivera, California Paper Manufacturing International Falls, Minnesota Regional ServiCenter Bensenville, Illinois Waco, Texas Paper Manufacturing Jackson, Alabama Paper Manufacturing DeRidder, Louisiana Wallula #3 Calendar St. Helens International Falls Jackson #3 Paper Machine Waco Corrugator DeRidder UFS Mill / Converting UFS Paper Distribution Packaging & Newsprint Mill Packaging Plant Snapshot: Boise LTM Sales $2.292 Billion1 33% Packaging NewsprintLinerboard & corrugated containers1 67% Paper CommodityWhite Paper Premium &Specialty White Paper Pulp/OtherMedium LTM Stand-alone Adjusted EBITDA $250 Million2 33% Packaging Packaging67% Paper Paper Note: (1) Percentage calculations based on segment sales for the Paper and Packaging segments only, net of intra-segment eliminations and other items totaling $45M. (2) Percentage calculations based on LTM Segment EBITDA of $159M for Paper and $80M for Packaging, before Corporate and Other Expenses and excluding Stand-alone adjustments totaling $11M. For details on the calculation of LTM Stand-alone Adjusted EBITDA, refer to pages 22 and 23. 9 Boise’s Strategy: In Progress and Producing Results Shift capacity to packaging and grow packaging-related businesses Increase downstream integration: e.g. $43M acquisition of Central Texas Corrugated in 2006 Move into growing packaging-demand driven paper business: e.g. label & release Grow flexible packaging Increase productivity Strategic shift to specialty and premium papers Operating cost reductions and productivity increases $103M capital investment in label & release and containerboard Extensive roster of cost-driven capex opportunities Extraordinary employee involvement Since 2004, 15% staffing reduction while improving output and safety Take advantage of industry consolidation Opportunistic add-on acquisitions Potential for larger transactions as either buyer or seller 10 Industry Consolidation and Pricing Trends Uncoated Freesheet (“UFS”)1 Linerboard2 Note: (1) Market share data source: Boise;Average transaction prices for Standard Copy Paper, Source: RISI, Inc.(2) Market share data source: Boise;Average transaction prices for 42 Lb. Unbleached Kraftliner. Source: RISI, Inc. 11 Paper Business 12 Boise’s Leading Paper BusinessNorth America’s third largest manufacturer of commodity and premium copy paper Strategic supply contract with OfficeMax at market prices runs through 2012; if not renewed, there is a 4-year step-down Shifting to higher margin specialty and premium products including label
